IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JAMES WHITFIELD,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-3871

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 14, 2016.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

James Whitfield, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Fla. R. App. P. 9.141(d)(5) and 9.141(d)(6)(C).

LEWIS, WETHERELL, and JAY, JJ., CONCUR.